MEMORANDUM **
Michael Daniels appeals pro se the district court’s denial of his request to proceed in forma pauperis in his 42 U.S.C. § 1983 action alleging that a pohce officer entrapped him and a state prosecutor maliciously prosecuted him, resulting in his unlawful conviction for a drug offense. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion a district court’s denial of leave to proceed in forma pauperis. See Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir.2001). We affirm.
The district court properly concluded that the action is barred by Heck v. Humphrey because a judgment in Daniels’ favor would necessarily imply the invalidity of his outstanding criminal conviction. See 512 U.S. 477, 487, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.